                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN



                                                                     ORDER
TIMOTHY GRANDISON,
                                                                  19-cv-25-wmc
                             Plaintiff,

        v.

ZAMZOW, ET AL.,
                             Defendant.



        This case was closed after the court did not receive plaintiff Timothy Grandison’s

inmate account statement that he was directed to submit by the court’s order dated

January 10,2019.     The court has now received a copy of plaintiff’s inmate account

statement.

        From the trust fund account statement, I calculate his initial partial payment to be

$27.70. Plaintiff is to pay the $27.70 initial partial payment on or before March 5,

2019.

        After the court receives his payment, the court will reopen his case to determine

whether his action or any portion of it must be dismissed as frivolous or malicious, for

failure to state a claim on which relief may be granted or because plaintiff seeks monetary

relief against a defendant who is immune from such relief.
                                            ORDER


       IT IS ORDERED that plaintiff Timothy Grandison is assessed $27.70 as an initial

partial payment of the $350 fee for filing this case. He is to submit a check or money

order made payable to the clerk of court in the amount of $27.70 on or before March 5,

2019. If, by March 5, 2019, plaintiff fails to make the initial partial payment or show

cause for his failure to do so, his case will remain closed.


       Entered this 11th day of February, 2019.


                                            BY THE COURT:

                                            /s/

                                            PETER OPPENEER
                                            Magistrate Judge




                                                  2
